UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 12, 2011 GOLD RESOURCE CORPORATION (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 001-34857 (Commission File Number) 84-1473173 (I.R.S. Employer Identification No.) 2886 Carriage Manor Point Colorado Springs, CO 80906 (Address of principal executive offices)(Zip Code) Registrant's telephone number including area code:(303) 320-7708 Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 12, 2011, Frank L. Jennings, the financial consultant serving as the Chief Financial Officer of Gold Resource Corporation (the “Company”) resigned his position with the Company effective immediately in order to accept a full-time employment opportunity with another organization. The Board of Directors is undertaking an intensive search to locate a replacement for Mr. Jennings. Until such individual is identified and retained, William Reid, Chief Executive Officer of the Company, will serve as Chief Financial Officer on an interim basis. Item 7.01Regulation FD On April 12, 2011, the Company issued a press release announcing the resignation of Mr. Jennings from his position of Chief Financial Officer.A copy of the press release is attached to this report as Exhibit 99.1. The information furnished under this Item 7.01, including the exhibits, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by reference to such filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits. 99.1 Press Release dated April 12, 2011. Cautionary Statement for Purposes of the "Safe Harbor "Provisions of the Private Securities Litigation Reform Act of 1995. With the exception of historical matters, the matters discussed in this report include forward-looking statements that involve risks and uncertainties that could cause actual results to differ materially from projections or estimates contained therein. Such forward-looking statements include, among others, statements regarding future exploration and development activities and the decisions of third parties over which the Company has no control. Factors that could cause actual results to differ materially from projections or estimates include, among others, precious metals prices, economic and market conditions and future drilling results, as well as other factors described in our Annual Report on Form10-K for the year ended December31, 2010, and other filings with the SEC. Most of these factors are beyond the Company’s ability to predict or control. The Company disclaims any obligation to update any forward-looking statement made in the press release. Readers are cautioned not to put undue reliance on forward-looking statements. U.S. investors should be aware that the Company has no “reserves” as defined by Guide 7 adopted by the United States Securities and Exchange Commission (SEC) and are cautioned not to assume that any part or all of the mineralization will ever be confirmed or converted into Guide 7 compliant “reserves.” SIGNATURE Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. GOLD RESOURCE CORPORATION Date: April 12, 2011 By: /s/William W. Reid Name: William W. Reid Title: Chief Executive Officer Exhibit Index The following is a list of the Exhibits filed with this report. ExhibitNumber Description of Exhibit Press Release dated April 12, 2011.
